Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 03/23/2022.  Presently claims 1-12 are pending. Claims 13-20 have been cancelled. New claims 21-28 have been added.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 objected to because of the following informalities
Regrading claim 1, in lines 11-12 the phrase “a first end of the hose” must be changed to “the first end of the hose”   
Appropriate correction is required.




Double Patenting
Applicant is advised that should claim 1 be found allowable, claims 9 and 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-11 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ridenour (US4277879A) in view of Barjesteh (US6324884B1).

Regarding claim 1, Ridenour discloses an assembly (col.3 line 33-col.5 line 10) for configuring a hose (fig.1: (19)) for connection to and between a first apparatus  (fig.1: utilization device; the fitting tube (12) having a body portion with male threads (13) for securing the fitting (12) to some utilization device) and a second apparatus (fig.1: the left side of element (19) is take element for fluidity connected to an apparatus), the assembly comprising: 
the Examiner notice that Ridenour discloses element (fig.1: (15)) is connected to the second side of the hose (fig.1:(19)); the left side of the hose (fig.1: (19)) is connected to another element, and obviously this element can be same element (12) that having element (15) to be inserted the left side of the hose (fig.1: (19); and it will be referred hereinafter the left element (12));
a medical gas outlet rough-in (fig.1: right (12)) configured for coupling to a first end of the hose (fig.1: the right side of the element (19)) and the first apparatus (utilization device) and a medical gas nut nipple (the left element (12)) configured for coupling to a second end of the hose (fig.1: the left end of tube (19)) and the second apparatus (fig.1: the left side of element (19) is take element for fluidity connected to an apparatus), 

wherein the medical gas outlet rough-in includes a base and a stem (fig.1: element (15) of the right element (12)) extending radially out from and fluidly coupled with the base (the right element (15) is fluidity connected to the left bore (14), which connected utilization device and obviously the utilization device having a support base for supporting the utilization device), 
the stem including a first ribbed section having a plurality of first radial valleys (fig.1: the right element (27)) defined between first radial ribs (fig.1: (29)), and 
the medical gas nut nipple (the left element (12)) includes a nut portion and a second ribbed section extending axially from the nut portion (the left element (12), see the nut portion (13) having ribbed section (fig.1)), 
the second ribbed section having a plurality of second radial valleys defined between second radial ribs (the left element 12; the valley between the ribs (13)), 
a first die (figs.6-7) configured for coupling the medical gas outlet rough-in to a first end of the hose, 
the first die including a first stop (fig.6: (36)) and a first channel (fig.7: (40)) extending through the first stop, 
the first channel having a first diameter (fig.7: the diameter of the element (40)) and a first ribbed section including a plurality of first ribs (fig.6: (38)), each of the first ribs including a first rib height (fig.6: the height of the elements (38)), and 
a first length (figs.1-2 and 6-7: the length of the element (23) that received in the die between elements (35) and (36) of the die ) extending to and between the first stop (fig.6: (36)) and a tip of a first rib of the plurality of first ribs (fig.6: (38)) of the first die that is nearest to the first stop (col.4 line 12-col.5 line 22), and 
a second length (the length from the left end of the element (23) to the base of utilization device) extending to and between an intersection of the base (the right element (15) is fluidity connected to the left bore (14), which connected utilization device and obviously the utilization device having a support base for supporting the utilization device) with the stem fig.1: element (15) of the right element (12)) and a bottom of a first radial valley of the first ribbed section (fig.1: the right element (27)) of the stem);
and the first length being equal to the second length (the first length can be equal to the second length depending on the design of the tool and the parts to be processed);
wherein, when the stem of the medical gas outlet rough-in (fig.1: element (15) of the right element (12)) is fully inserted through the first stop and into the first channel of the first die (fig.2 the element (15) is pushed to the element (23) then placed in the die of fig.7) , the first stop directly contacts the base with the plurality of first ribs of the first die being radially aligned with the plurality of first radial valleys of the stem of the medical gas outlet rough-in (fig.4: 42-53).

Ridenour does not disclose a second die configured for coupling the medical gas nut nipple to a second end of the hose, the second die including a second stop and a second channel extending through the second stop, the second channel having a second diameter and a second ribbed section including a plurality of second ribs, each of the second ribs including a second rib height, wherein, when the second ribbed section of the medical gas nut nipple is fully inserted through the second stop and into the second channel of the second die, the second stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section.  

Barjesteh teaches a crimping assembly (abstract), comprising: 
a first die (fig.7: (102) and (104)) configured for coupling the medical gas outlet rough-in to a first end of the hose (abstract, claim 1 and col.1 lines 9-55: the assembly is configured for crimping fittings to hose assemblies), 
the first die including a first stop (figs.1-4 and 7-8: (112)) and a first channel (figs.1-4 and 7-8: the channel between elements (112)) extending through the first stop (col.3 lines 25-39), 
the first channel having a first diameter (figs.5 and 7) and a first ribbed section including a plurality of first ribs (figs.7 and 4: crimping dies (110)), each of the first ribs including a first rib height (figs.4 and 7), and
a second die (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die) configured for coupling the medical gas nut nipple to a second end of the hose (abstract and col.1 lines 9-55: the assembly is configured for crimping fittings to hose assemblies), 
the second die including a second stop (figs.1-4 and 7-8: the proximal side (112)) and a second channel (the channel between elements (112)) extending through the second stop, 
the second channel having a second diameter (figs.5 and 7) and a second ribbed section including a plurality of second ribs (figs.7 and 4: crimping dies (110)), each of the second ribs including a second rib height (figs.4 and 7).
a length extending to and between the first stop and a tip of a first rib of the plurality of first ribs of the first die that is nearest to the first stop (figs.7-8: the distance between any point, the top surface or the bottom surface of the element (112)) and nearest rib to the element (112));
a second length extending to a length extending to and between the second stop and a tip of a second rib of the plurality of second ribs of the second die that is nearest to the second stop (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die).

Both of the prior arts of Ridenour and Barjesteh for crimping fittings to hose assemblies;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ridenour to have a number of variety of the configuration of dies can be used as desired taught by Barjesteh thereby having a second die configured for coupling the medical gas nut nipple to a second end of the hose, the second die including a second stop and a second channel extending through the second stop, the second channel having a second diameter and a second ribbed section including a plurality of second ribs, each of the second ribs including a second rib height, wherein, when the second ribbed section of the medical gas nut nipple is fully inserted through the second stop and into the second channel of the second die, the second stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claims 2, Barjesteh teaches disclose the first channel includes a diameter that is the same as a diameter of the second channel (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die).

Regarding claim 3, Barjesteh teaches the first rib height is the same and the second rib height (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die).

Regarding claim 4, Barjesteh teaches wherein the nut nipple has a third stop (figs.1-4 and 7-8: the distal side (112)) opposite the second stop (figs.1-4 and 7-8: the proximal side (112)).  

Regarding claim 5, Ridenour discloses the second ribbed section (fig.1: the valley between the ribs (13)) of the medical gas nut nipple (the left element (12));
Barjesteh teaches a third stop (figs.1-4 and 7-8: the distal side (112)), and the plurality of second ribs (figs.7 and 4: crimping dies (110)) of the second die

Therefore, the combination of Ridenour in view of Barjesteh teaches when the second ribbed section of the medical gas nut nipple is fully inserted through the third stop and into the second channel of the second die, the third stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section.  


Regarding claim 6, Barjesteh teaches wherein each of the first die (fig.7: (102) and (104)) and the second die is divided into two halves (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die).  

Regarding claim 7, Barjesteh teaches the first die is operatively seated within a hand-held crimping tool (abstract).

Regarding claim 9, Ridenour discloses an assembly (col.3 line 33-col.5 line 10) for configuring a hose (fig.1: (19)) for connection to and between a first apparatus  (fig.1: utilization device; the fitting tube (12) having a body portion with male threads (13) for securing the fitting (12) to some utilization device) and a second apparatus (fig.1: the left side of element (19) is take element for fluidity connected to an apparatus), the assembly comprising: 
the Examiner notice that Ridenour discloses element (fig.1: (15)) is connected to the second side of the hose (fig.1:(19)); the left side of the hose (fig.1: (19)) is connected to another element, and obviously this element can be same element (12) that having element (15) to be inserted the left side of the hose (fig.1: (19); and it will be referred hereinafter the left element (12));
a first coupling (fig.1: right (12)) configured for attaching to a first end of a hose (fig.1: the right side of the element (19))  and the first apparatus (utilization device), and 
a second coupling (the left element (12)) configured for attaching to a second end of the hose (fig.1: the left end of tube (19))  and the second apparatus (fig.1: the left side of element (19) is take element for fluidity connected to an apparatus), 
wherein the first coupling includes a stem (fig.1: element (15) of the right element (12)) extending radially out from a base (the right element (15) is fluidity connected to the left bore (14), which connected utilization device and obviously the utilization device having a support base for supporting the utilization device), 
the stem including a first ribbed section having a plurality of first radial valleys (fig.1: the right element (27)) defined between first radial ribs (fig.1: (29)), and 
the second coupling (the left element (12)) includes a nut portion and a second ribbed section extending from the nut portion (the left element (12), see the nut portion (13) having ribbed section (fig.1)), 
the second ribbed section having a plurality of second radial valleys defined between second radial ribs (the left element 12; the valley between the ribs (13)), 
a first die (figs.6-7) including a first stop (fig.6: (36)) and a first channel (fig.7: (40)), the first channel having a first ribbed section including a plurality of first ribs (fig.6: (38)), and 
a first length (figs.1-2 and 6-7: the length of the element (23) that received in the die between elements (35) and (36) of the die ) extending to and between the first stop (fig.6: (36)) and a tip of a first rib of the plurality of first ribs (fig.6: (38))  of the first die that is nearest to the first stop (col.4 line 12-col.5 line 22), 
a second length (the length from the left end of the element (23) to the base of utilization device) the extending to and between an intersection of the base (the right element (15) is fluidity connected to the left bore (14), which connected utilization device and obviously the utilization device having a support base for supporting the utilization device) with the stem (fig.1: element (15) of the right element (12)) and a bottom of a first radial valley of the first ribbed section (fig.1: the right element (27)) of the stem);
the first length being equal to the second length (the first length can be equal to the second length depending on the design of the tool and the parts to be processed);
wherein, when the stem of the first coupling (fig.1: element (15) of the right element (12)) is fully inserted through the first stop and into the first channel of the first die fig.2 the element (15) is pushed to the element (23) then placed in the die of fig.7), the first stop directly contacts the base with the plurality of first ribs of the first die being radially aligned with the plurality of first radial valleys of the stem (fig.4: 42-53). 

Ridenour does not disclose  a second die including a second stop and a second channel, the second channel having a second ribbed section including a plurality of second ribs, wherein, when the second ribbed section of the second coupling is fully inserted through the second stop and into the second channel of the second die, the second stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section.  

Barjesteh teaches a crimping assembly (abstract), comprising: 
a first die (fig.7: (102) and (104)) including a first stop (figs.1-4 and 7-8: (112)) and a first channel (figs.1-4 and 7-8: the channel between elements (112)), (col.3 lines 25-39),
the first channel having a first ribbed section including a plurality of first ribs (figs.7 and 4: crimping dies (110)), and
a second die (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die) including a second stop figs.1-4 and 7-8: the proximal side (112)) and a second channel (figs.1-4 and 7-8: the channel between elements (112)),
a length extending to and between the first stop and a tip of a first rib of the plurality of first ribs of the first die that is nearest to the first stop (figs.7-8: the distance between any point, the top surface or the bottom surface of the element (112)) and nearest rib to the element (112));
a second length extending to a length extending to and between the second stop and a tip of a second rib of the plurality of second ribs of the second die that is nearest to the second stop (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die).

Both of the prior arts of Ridenour and Barjesteh for crimping fittings to hose assemblies;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ridenour to have a number of variety of the configuration of dies can be used as desired taught by Barjesteh thereby having a second length extending to and 06351726.24Serial No. 161395,964Attorney Docket No.: 08148.0121 between an intersection of the base with the stem and a bottom of a first radial valley of the first ribbed section of the stem, the first length being equal to the second length, a second die including a second stop and a second channel, the second channel having a second ribbed section including a plurality of second ribs, wherein, when the second ribbed section of the second coupling is fully inserted through the second stop and into the second channel of the second die, the second stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section.  

Regarding claims 10, Barjesteh teaches the first channel includes a diameter that is the same as a diameter of the second channel (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die).
Regarding claims 11, Ridenour discloses the second ribbed section (the valley between the ribs (13)) of the second coupling (the left element (12));
Barjesteh teaches a third stop (figs.1-4 and 7-8: the distal side (112)), and the plurality of second ribs (figs.7 and 4: crimping dies (110)) of the second die

Therefore, the combination of Ridenour in view of Barjesteh teaches  wherein the second coupling has a third stop opposite the second stop and, when the second ribbed section of the second coupling is fully inserted through the third stop and into the second channel of the second die, the third stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section.  

  
Regarding claim 21, Ridenour discloses an assembly (col.3 line 33-col.5 line 10) for configuring a hose (fig.1: (19)) for connection to and between a first apparatus  (fig.1: utilization device; the fitting tube (12) having a body portion with male threads (13) for securing the fitting (12) to some utilization device) and a second apparatus (fig.1: the left side of element (19) is take element for fluidity connected to an apparatus), the assembly comprising: 

a medical gas outlet rough-in (fig.1: right (12)) configured for coupling to a first end of the hose (fig.1: the right side of the element (19)) and the first apparatus (utilization device) and a medical gas nut nipple (the left element (12)) configured for coupling to a second end of the hose (fig.1: the left end of tube (19)) and the second apparatus (fig.1: the left side of element (19) is take element for fluidity connected to an apparatus), 

wherein the medical gas outlet rough-in includes a base and a stem (fig.1: element (15) of the right element (12)) extending radially out from and fluidly coupled with the base (the right element (15) is fluidity connected to the left bore (14), which connected utilization device and obviously the utilization device having a support base for supporting the utilization device), 
the stem including a first ribbed section having a plurality of first radial valleys (fig.1: the right element (27)) defined between first radial ribs (fig.1: (29)), and 
the medical gas nut nipple (the left element (12)) includes a nut portion and a second ribbed section extending axially from the nut portion (the left element (12), see the nut portion (13) having ribbed section (fig.1)), 

the second ribbed section having a plurality of second radial valleys defined between second radial ribs (the left element 12; the valley between the ribs (13)), 
a first die configured for coupling the medical gas outlet rough-in to a first end of the hose, 
a first die (figs.6-7) configured for coupling the medical gas outlet rough-in to a first end of the hose, 
the first die including a first stop (fig.6: (36)) and a first channel (fig.7: (40)) extending through the first stop, 
the first channel having a first diameter (fig.7: the diameter of the element (40)) and a first ribbed section including a plurality of first ribs (fig.6: (38)), each of the first ribs including a first rib height (fig.6: the height of the elements (38)), 
Ridenour does not disclose  a second die configured for coupling the medical gas nut nipple to a second end of the hose, the second die including a second stop and a second channel extending through the second stop, the second channel having a second diameter and a second ribbed section including a plurality of second ribs, each of the second ribs including a second rib height. 

Barjesteh teaches a crimping assembly (abstract), comprising: 
a first die (fig.7: (102) and (104)) configured for coupling the medical gas outlet rough-in to a first end of the hose (abstract, claim 1 and col.1 lines 9-55: the assembly is configured for crimping fittings to hose assemblies), 
the first die including a first stop (figs.1-4 and 7-8: (112)) and a first channel (figs.1-4 and 7-8: the channel between elements (112)) extending through the first stop (col.3 lines 25-39), 
the first channel having a first diameter (figs.5 and 7) and a first ribbed section including a plurality of first ribs (figs.7 and 4: crimping dies (110)), each of the first ribs including a first rib height (figs.4 and 7), and
a second die (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die) configured for coupling the medical gas nut nipple to a second end of the hose (abstract and col.1 lines 9-55: the assembly is configured for crimping fittings to hose assemblies), 
the second die including a second stop (figs.1-4 and 7-8: the proximal side (112)) and a second channel (the channel between elements (112)) extending through the second stop, 
the second channel having a second diameter (figs.5 and 7) and a second ribbed section including a plurality of second ribs (figs.7 and 4: crimping dies (110)), each of the second ribs including a second rib height (figs.4 and 7).

a length extending to and between the first stop and a tip of a first rib of the plurality of first ribs of the first die that is nearest to the first stop (figs.7-8: the distance between any point, the top surface or the bottom surface of the element (112)) and nearest rib to the element (112));
a second length extending to a length extending to and between the second stop and a tip of a second rib of the plurality of second ribs of the second die that is nearest to the second stop (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die).

Both of the prior arts of Ridenour and Barjesteh for crimping fittings to hose assemblies;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ridenour to have a number of variety of the configuration of dies can be used as desired taught by Barjesteh thereby having a second die configured for coupling the medical gas nut nipple to a second end of the hose, the second die including a second stop and a second channel extending through the second stop, the second channel having a second diameter and a second ribbed section including a plurality of second ribs, each of the second ribs including a second rib height.
 
Regarding claim 22, Ridenour discloses wherein, when the stem of the medical gas outlet rough-in (fig.1: element (15) of the right element (12)) is fully inserted through the first stop and into the first channel of the first die (fig.2 the element (15) is pushed to the element (23) then placed in the die of fig.7) , the first stop directly contacts the base with the plurality of first ribs of the first die being radially aligned with the plurality of first radial valleys of the stem of the medical gas outlet rough-in (fig.4: 42-53).

Regarding claim 23, Ridenour discloses  the medical gas nut nipple (the left element (12)) includes a nut portion and a second ribbed section extending axially from the nut portion (the left element (12), see the nut portion (13) having ribbed section (fig.1)), 
Barjesteh teaches the second die including a second stop (figs.1-4 and 7-8: the proximal side (112)) and a second channel (the channel between elements (112)) extending through the second stop,
Therefore, the combination of Ridenour in view of Barjesteh teaches wherein, when the second ribbed section of the medical gas nut nipple is fully inserted through the second stop and into the second channel of the second die, the second stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section.  

Regarding claim 24, Ridenour discloses  a first length (figs.1-2 and 6-7: the length of the element (23) that received in the die between elements (35) and (36) of the die ) extending to and between the first stop (fig.6: (36)) and a tip of a first rib of the plurality of first ribs (fig.6: (38)) of the first die that is nearest to the first stop (col.4 line 12-col.5 line 22), and 
a second length (the length from the left end of the element (23) to the base of utilization device) extending to and between an intersection of the base (the right element (15) is fluidity connected to the left bore (14), which connected utilization device and obviously the utilization device having a support base for supporting the utilization device) with the stem fig.1: element (15) of the right element (12)) and a bottom of a first radial valley of the first ribbed section (fig.1: the right element (27)) of the stem);

Regarding claim 25, Barjesteh teaches  the first channel having a first diameter (figs.5 and 7) and a first ribbed section including a plurality of first ribs (figs.7 and 4: crimping dies (110)), each of the first ribs including a first rib height (figs.4 and 7), and
a second die (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die) configured for coupling the medical gas nut nipple to a second end of the hose (abstract and col.1 lines 9-55: the assembly is configured for crimping fittings to hose assemblies), 
the second die including a second stop (figs.1-4 and 7-8: the proximal side (112)) and a second channel (the channel between elements (112)) extending through the second stop, 
the second channel having a second diameter (figs.5 and 7) and a second ribbed section including a plurality of second ribs (figs.7 and 4: crimping dies (110)), each of the second ribs including a second rib height (figs.4 and 7).
Therefore, Barjesteh teaches wherein the first channel includes a diameter that is the same as a diameter of the second channel;

Regarding claim 26, Barjesteh teaches  the first channel having a first diameter (figs.5 and 7) and a first ribbed section including a plurality of first ribs (figs.7 and 4: crimping dies (110)), each of the first ribs including a first rib height (figs.4 and 7), and
a second die (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die) configured for coupling the medical gas nut nipple to a second end of the hose (abstract and col.1 lines 9-55: the assembly is configured for crimping fittings to hose assemblies), 
the second die including a second stop (figs.1-4 and 7-8: the proximal side (112)) and a second channel (the channel between elements (112)) extending through the second stop, 
the second channel having a second diameter (figs.5 and 7) and a second ribbed section including a plurality of second ribs (figs.7 and 4: crimping dies (110)), each of the second ribs including a second rib height (figs.4 and 7);
Therefore, Barjesteh teaches wherein the first rib height is the same and the second rib height.  

Regarding claim 27, Ridenour discloses wherein the first apparatus is a vacuum source (fig.1: utilization device; the fitting tube (12) having a body portion with male threads (13) for securing the fitting (12) to some utilization device, the fitting tube for establish a fluid pressure “corresponding to the vacuum source”).  

Regarding claim 28, Ridenour discloses wherein the first apparatus is a source of gas fig.1: utilization device; the fitting tube (12) having a body portion with male threads (13) for securing the fitting (12) to some utilization device, the fitting tube for establish a fluid pressure “corresponding to source of gas”).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ridenour (US4277879A) in view of Barjesteh (US6324884B1) as applied to claim above 1 with respect to claim 8, and as applied to claim above 9 with respect to claim 12; and further in view of Faucher (US6792789B1).
Regarding claims 8 and 12, Ridenour in view of Barjesteh does not explicitly disclose the hand-held crimping tool is battery powered;
the second die is operatively seated within a battery powered, hand-held crimping tool;
Barjesteh teaches the hand crimping tool can be powered by any power known to those skilled in art.

Faucher taches a hydraulic hand tool for crimping (abstract), the tool is battery powered (col.3 32-36).
Both of the prior art of Barjesteh and Faucher are related to the hand crimping tool,
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Ridenour in view Barjesteh to be battery powered as taught by Faucher, since it has been held combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753